DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/14/2020 has been entered.  Claims 6, 8-9, 18 and 21-23 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 11-15, with respect to claims 1 and 15, have been fully considered and are persuasive.  The rejection of claims 1 and 15 are withdrawn.  Applicant’s amendment to the Claims, Specification and Drawings have overcome each and every objection and 112b rejection set forth in the non-Final Office Action previously mailed on 9/15/2020.

Allowable Subject Matter
Claims 1-5, 7, 10-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 15 are allowable for requiring in the method:
“...the holding means comprises a lattice box, wherein the at least one molded part is arranged within the lattice box such that at least one end of a holding pin is attached to the surface of the molded part, and at least another end of the holding pin is attached to the wall of the lattice box, wherein the surface of the molded part does not contact the lattice box, 
the holding means and the molded part are formed in one piece, and/or are produced integrally in the 3D printing process.” for claim 1,
and
“…and wherein the holding means is produced as a lattice box with at least one holding pin, wherein the molded part is produced within the lattice box, and wherein the molded part is attached to the lattice box by means of the at least one holding pin, wherein the at least one holding pin is also produced in the 3D printing process such that the lattice box, the at least one holding pin, and the molded part are formed in one piece.” for claim 15, respectively.
meaning the printed part, lattice box and pin(s) holding the printed part within the lattice box are formed collectively as one piece during the printing process.  While forming sacrificial and/or supporting structures in the a 3D printing process is well known and conventional in the art, the prior art neither teaches nor suggest forming a lattice box having holding pin(s) encasing the printed part collectively as one piece in the method as claimed in the current application.
	The closest prior art of record, Herzog (US 2017/0274455 A1), discloses a treating a surface of at least one molded part (paragraphs 0036, 0066; discloses post processing to increase surface quality, heat treating, and washing/cleaning the object) produced in a powder-based production or printing process (paragraphs 0007-0008), wherein at least one holding means (support structure 2 and elements 5 in Figures 2-3) projecting from the surface of the molded part is arranged at the surface (as shown in Figure 2), after treating a surface of the at least one molded part, the holding means are detached from the surface of the molded part post processing is completed prior to removing the object from the support structure).  However, Herzog neither teaches nor suggest the holding means comprises a lattice box, wherein the molded part is arranged within the lattice box such that at least one end of a holding pin is attached to the surface of the molded part.  In fact, Herzog teaches the holding means (support structure 5) are projected from the build platform (3) and support only the object on the surface opposing the build platform (as shown in Figure 2).  Applicant argues, see Pages 13-14, one of ordinary skill in the art would not be motivated to therein to form a lattice box encasing the support structures and objection; Examiner agrees.  While Herzog is directed to providing sacrificial support structures to a 3D printed object during formation, the sacrificial support structures serve only to provide higher precision for larger objects by exposing an underside of the object (paragraphs 0003-0004).  Hence, one would neither be motivated nor inclined to form a lattice box around the support structures and object.  As disclosed in the current application, forming a lattice box having holding pin(s) encasing the printed part collectively as one piece during the printing process allows the surfaces of the printed object to be post-processed and protected thereafter without laying the object on one of its surfaces (paragraphs 0005-0009 of the instant Specification).
Another prior art, Hovel (US 2012/0018115 A1), discloses producing a molded part (component 16) in a 3D printing process, which has to be subjected to a surface treatment by means of a surface treatment agent after the production (paragraph 0052; components 16 are heat treated or treated with acid), wherein the molded part is produced together with at least one holding means (separating layer 11) projecting from the surface of the molded part, wherein the molded part and the at least one holding means are formed in one piece (as shown component 16 and separating layer 11 are formed integrally).  However, similar to Herzog above, Hovel neither teaches nor suggests the holding means comprises a lattice box, wherein the molded part is arranged within the lattice box such that at least one end of a holding pin is attached to the surface of the molded part.  In fact, Hovel teaches the holding means (separating layer 11) are projected from the build platform (10) and separate only the object on the surface opposing the build platform (as shown in Figure 7-8) or between adjacent molded parts (e.g. 16, 17, 20).
Another prior art, Masters (US 5,216,616), is referenced for disclosing forming a 3D object (10 in Figures 1-4) comprising encasing the 3D object in a lattice box (60 in Figure 4).  The lattice box comprises holding pins (50, 52) having one end attached to the wall of the lattice box and another end attached to the 3D object (as shown in Figure 4) and serves to protect the 3D object during processing (Col. 6, lines 8-35).  However, the method of Masters is directed to forming the lattice box as a permanent support chamber for the object (col. 6, lines 7-35).  Hence, performing a surface treatment thereafter is neither taught nor suggested by Masters.  While it is conceivable to provide the lattice box structure as disclosed by Masters for incorporation into the method of Herzog or Hovel, the broadest reasonable interpretation does not mean the broadest possible interpretation.  Therefore, one or ordinary skill in the art would not look to Masters to address the deficiencies of either Herzog or Hovel above.
Claims 2-5, 7, 10-14 and 20 are allowable at least for depending on claim 1 and claims 16-17 and 19 are allowable at least for depending on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/08/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748